DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 Response to Amendment
In response to the amendment received January 24, 2022:
Claims 1, 7, 10 and 13-14 are pending. Claims 2-6, 8-9, and 11-12 have been cancelled as per applicant’s request. Claims 10 and 13 have been withdrawn. 
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (JP 2007273459A), cited in the IDS, in view of Sabi et al. (US 2013/0309568). The English machine translation of Honda et al. is attached and is cited below.
Regarding Claim 1, Honda et al. a negative electrode for a lithium secondary battery comprising a negative active material layer (Fig. 5, #21) formed on a current collector (Fig. 5, #22), a lithium layer (Fig. 5, #48) formed on the active material layer (i.e. first layer of a coating layer) and an auxiliary layer (Fig. 5, #47) (i.e. second layer of a coating layer) formed on the lithium layer (Para. [0013]) wherein the auxiliary layer comprises a metal oxide (Para. [0021]) and has a thickness of 50 nm (Para. [0058]), wherein the negative active material is silicon, a silicon alloy, or a compound containing silicon and oxygen (Para. [0030]).
Honda et al. does not explicitly teach the metal oxide comprises at least one selected from the group consisting of titanium oxide, aluminum oxide, chromium trioxide, zinc oxide, copper oxide, magnesium oxide, zirconium dioxide, molybdenum trioxide, vanadium pentoxide, niobium pentoxide, iron oxide, manganese oxide, vanadium oxide, cobalt oxide, nickel oxide, and tantalum pentoxide.
However, Sabi et al. teaches a lithium secondary battery (Para. [0035]) comprising an inorganic insulating film comprising metal oxides such as chromium trioxide, zirconium dioxide, aluminum oxide, manganese oxide and magnesium oxide (Para. [0064]).
The substitution of the metal oxide film as taught by Sabi et al., with the metal oxide of Honda et al. would achieve the predictable result of providing a metal oxide film resistant to moisture (See Sabi et al. – Para. [0064] and Honda et al. -- Para. [0015]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the metal oxide film as taught by Sabi et al., with the metal oxide of Honda et al., as the substitution would achieve the predictable result of providing a metal oxide film (or layer) material resistant to moisture. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a metal oxide as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (i.e. selecting a metal oxide known to provide moisture resistance) as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 7, Honda et al. as modified by Sabi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Honda et al. further teaches a thickness of the lithium layer (i.e. first layer) has a thickness of 2 micrometers (i.e. 2,000 nm) (Para. [0059]).
Regarding Claim 14, Honda et al. as modified by Sabi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Honda et al. further teaches a lithium secondary battery comprising the anode (i.e. negative electrode) of claim 1 (Para. [0017]). 
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues auxiliary layer of Honda and the negative electrode layer of Sabi have entirely different purposes of use, and thus there is not motivation to combine the metal oxide of Sabi with Honda. 
Examiner respectfully disagrees. Honda teaches a negative electrode for a lithium secondary battery comprising a negative active material layer formed on a current collector wherein the negative active material is silicon, a silicon alloy, or a compound containing silicon and oxygen (Para. [0030]) and an auxiliary layer (i.e. second layer of a coating layer) formed on a lithium layer (Para. [0013]) wherein the auxiliary layer comprises a metal oxide (Para. [0021]). Sabi a lithium secondary battery (Para. [0035]) comprising an inorganic insulating film comprising metal oxides such as chromium trioxide, zirconium dioxide, aluminum oxide, manganese oxide and magnesium oxide (Para. [0064]). Regarding the purpose of the auxiliary layer of Honda and the inorganic insulating film of Sabi, both layers provideresistant to moisture (See Sabi et al. – Para. [0064] and Honda et al. -- Para. [0015]). As the auxiliary layer (i.e. second layer) requires a metal oxide, using a known metal oxide used in lithium ion batteries to prevent moisture would be obvious it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (i.e. selecting a metal oxide known to provide moisture resistance) as a matter of obvious design choice. In re Leshin, 125 
Applicant argues Honda fails to disclose the thickness range of the second layer of claim 1 in the present invention.
Examiner respectfully disagrees. Honda teaches a thickness of an auxiliary layer of 50 nm (Para. [0058] of English machine translation of Honda provided by Examiner), reading on the thickness range of instant claim 1. Thus the argument is not persuasive, and the rejection of record is maintained.
The Declaration filed under 37 CFR 1.132 filed January 24, 2022 is insufficient to overcome the rejection of claims 1, 7 and 14 as set forth because: The evidence in the Declaration is not convincing, as the Declaration does not provide sufficient unexpected results commensurate in scope with the claimed invention and thus, the burden to show unexpected results as required by MPEP 716.02 has not been met. 
Regarding the first charge and discharge efficiency data provided in Table from Declaration Example 3 shows an efficiency only 4% higher than Additional Comparative Example 4. Thus, the data for Example 3 do not show a marked improvement over Additional Comparative Example 4. When considering all of the example from Table from Declaration which are commensurate in scope with the claim, there is no evidence that a thickness within the claimed range (Examples 3, 4 and Additional Example 1) produces results that are an improvement which can be considered a difference in kind, rather than one of degree, as compared to an amount to an amount above the claimed range (Additional Example 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729